DETAILED ACTION
Claims 1-5, 7-12, and 14-22 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 



Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-12, and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s arguments are directed to Karafillis and Zhang not teaching or suggesting the thickness of the stiffening ribs is the same, as described in independent claims 1, 8, and 15.  Dependent claims 2-5, 7, 9-12, 14, and 16-22 depend, directly or indirectly, from independent claims 1, 8, and 15, respectively.  In the current rejection, Yang is utilized to teach the thickness of the stiffening ribs is the same.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 4-5, 8, 11-12, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent No. 6,353,768 (Karafillis) in view of Zhang M, Tian X, Li W, Shi X. An Equivalent Calculation Method for Press-Braking Bending Analysis of Integral Panels. Metals. 2018; 8(5):364;  https://doi.org/10.3390/met8050364 (Zhang) and further in view of Jing Yang, Design and characterization of an innovative integrally stiffened structure using Additive Manufacturing, Coventry University, MSc Individual Project, August 2015 (Yang).


Claim 1:
The cited prior art describes a system comprising: (Karafillis: “The present invention relates generally to sheet metal forming, and more particularly to a method and apparatus for designing the manufacturing process for making sheet metal parts.” Col. 1, lines 7-10)
a simulation control unit configured to receive structural data regarding a structure to be formed, (Karafillis: see the finite element model 300 receiving forming process parameters 320, drawbeads 338, precise die geometry 345, material database 306, and workpiece mesh 310 as illustrated in figure 3)
wherein the structural data comprises (Karafillis: see the finite element model 300 receiving forming process parameters 320, drawbeads 338, precise die geometry 345, material database 306, and workpiece mesh 310 as illustrated in figure 3)
a skin thickness of a base panel, (Karafillis: “Determination of the effect of the drawbead may be accomplished by simulating the application of a force F, as shown in FIG. 5, applied to the workpiece 116 to pull the workpiece 116 between the drawbead 118 and the blankholder 112. In this simulation, the shape of the drawbead 118 is defined in terms of its radius "r", and the workpiece 116 is defined by a plurality of finite elements, a thickness "t", and its material properties.” Col. 4, lines 48-55; “After the drawbead restraining force F.sub.R and normal force F.sub.N have been determined for the material and drawbead in question, they are incorporated into the finite element model 300.” Col. 4, line 65 to col. 5, line 1)

Karafillis does not explicitly describe stiffening rib data or the thickness is the same as described below.  However, Zhang teaches the stiffening rib data and Yang teaches that the thickness is the same as described below.  
a rib height for stiffening ribs, (Zhang: see the height h as illustrated in figure 6, as described in Table 1, and as described in equation 12; see also the FE model with various parameters as illustrated in figure 8a)
a spacing between the stiffening ribs, (Zhang: see the spacing t1 and t2 as illustrated in figure 6, as described in Table 1, and as described in equation 12; see also the FE model with various parameters as illustrated in figure 8a)
a thickness of the stiffening ribs, and (Zhang: see the tickness a as illustrated in figure 6, as described in Table 1, and as described in equation 12; see also the FE model with various parameters as illustrated in figure 8a)
a desired radius of curvature, (Karafillis: “Determination of the effect of the drawbead may be accomplished by simulating the application of a force F, as shown in FIG. 5, applied to the workpiece 116 to pull the workpiece 116 between the drawbead 118 and the blankholder 112. In this simulation, the shape of the drawbead 118 is defined in terms of its radius "r", and the workpiece 116 is defined by a plurality of finite elements, a thickness "t", and its material properties.” Col. 4, lines 48-55; “After the drawbead restraining force F.sub.R and normal force F.sub.N have been determined for the material and drawbead in question, they are incorporated into the finite element model 300.” Col. 4, line 65 to col. 5, line 1)
wherein the thickness of the stiffening ribs is the same, (Yang: see the dimensions of the two ribs as illustrated in figure 4 and as described in section 3.1)
wherein the simulation control unit performs a virtual forming simulation to determine a feasibility of forming the structure based on the structural data, and (Karafillis: see the finite element analysis prediction of tearing, thinning, and part shape 300 and subsequent defect detection to determine a workable die design as illustrated in figure 3; “FIG. 3 is a flow chart which illustrates a method of designing a manufacturing process according to an exemplary embodiment of the invention. At the center of the flow chart is a finite element model (FEM) 300 which models the behavior of the workpiece 116 based on various inputs. The finite element model, according to a preferred embodiment, is a dynamic model which uses explicit integration. The dynamic explicit method is an incremental method in which the forming tools move in time increments toward their final positions at the completion of the forming process. The workpiece 116 is modeled as a mesh of triangular membrane elements defined by nodes. The workpiece nodal positions, velocities and accelerations are calculated at each time increment. The strains and stresses in the workpiece 116 are computed at each time increment by the positions of the nodes of the workpiece mesh.” Col. 3, lines 27-43; “An exemplary method of designing a manufacturing process comprises the steps of representing a workpiece as a plurality of triangular finite elements, representing the forming tools with mathematical equations which typically include cubic polynomials, simulating a deformation of the workpiece by the forming tools with a finite element model, wherein the finite element model is integrated with explicit integration.” abstract)
wherein, in response to the simulation control unit determining that the structure can be feasibly formed based on the structural data, the simulation control unit outputs a forming plan for forming the structure based on the structural data. (Karafillis: see the determination of a workable die design as illustrated in figure 3; “After the finite element simulation produces an acceptable final workpiece shape, an actual workpiece can be formed with actual tools based on the simulation.” Abstract; “After the finite element simulation produces an acceptable final workpiece shape, an actual workpiece can be formed with actual tools based on the simulation.” Col. 2, lines 23-25)


Claim 4:
Karafillis does not explicitly describe a panel as described below.  However, Zhang teaches the panel as described below.  
The cited prior art describes the system of claim 1, wherein the structure is an integrally-stiffened, curved metallic panel. (Zhang: see the integral panel forming process resulting in a curved panel as illustrated in figure 2 and as described in section 2)
Karafillis and Zhang are combinable for the same rationale as set forth above with respect to claim 1.

Claim 5:

a structural properties datastore that stores physical properties data regarding one or more properties of one or more materials, (Karafillis: see the material database 306 storing material data 302, 304 as illustrated in figure 3; “After obtaining the material data in blocks 302 and 304, the data is stored in a material database, as shown in block 306. The data stored in the material database is input to the finite element model 300 which uses the data and stress/strain equations to relate the deformation of the workpiece to the forces applied to the workpiece 116.” Col. 4, lines 8-13)
wherein the simulation control unit is in communication with the structural properties datastore, and (Karafillis: see the material database 306 storing material data 302, 304 and connected to the finite element model 300 as illustrated in figure 3; “After obtaining the material data in blocks 302 and 304, the data is stored in a material database, as shown in block 306. The data stored in the material database is input to the finite element model 300 which uses the data and stress/strain equations to relate the deformation of the workpiece to the forces applied to the workpiece 116.” Col. 4, lines 8-13)
wherein the simulation control unit performs the virtual forming process by analyzing the structural data in relation to the physical properties data. (Karafillis: “The inputs to the finite element model 300, which typically include material properties of the workpiece 166, the workpiece model, the drawbead model, the precise geometrical model of the forming tools, a friction model, and the sheet metal forming process parameters will now be described.” Col. 3, lines 44-49)

Claim 8:
The cited prior art describes a method comprising: (Karafillis: “The present invention relates generally to sheet metal forming, and more particularly to a method and apparatus for designing the manufacturing process for making sheet metal parts.” Col. 1, lines 7-10)
receiving, by a simulation control unit, structural data regarding a structure to be formed, (Karafillis: see the finite element model 300 receiving forming process parameters 320, drawbeads 338, precise die geometry 345, material database 306, and workpiece mesh 310 as illustrated in figure 3)
wherein the structural data comprises (Karafillis: see the finite element model 300 receiving forming process parameters 320, drawbeads 338, precise die geometry 345, material database 306, and workpiece mesh 310 as illustrated in figure 3)
a skin thickness of a base panel, (Karafillis: “Determination of the effect of the drawbead may be accomplished by simulating the application of a force F, as shown in FIG. 5, applied to the workpiece 116 to pull the workpiece 116 between the drawbead 118 and the blankholder 112. In this simulation, the shape of the drawbead 118 is defined in terms of its radius "r", and the workpiece 116 is defined by a plurality of finite elements, a thickness "t", and its material properties.” Col. 4, lines 48-55; “After the drawbead restraining force F.sub.R and normal force F.sub.N have been determined for the material and drawbead in question, they are incorporated into the finite element model 300.” Col. 4, line 65 to col. 5, line 1)


a rib height for stiffening ribs, (Zhang: see the height h as illustrated in figure 6, as described in Table 1, and as described in equation 12; see also the FE model with various parameters as illustrated in figure 8a)
a spacing between the stiffening ribs, (Zhang: see the spacing t1 and t2 as illustrated in figure 6, as described in Table 1, and as described in equation 12; see also the FE model with various parameters as illustrated in figure 8a)
a thickness [[of the]] stiffening ribs, and (Zhang: see the tickness a as illustrated in figure 6, as described in Table 1, and as described in equation 12; see also the FE model with various parameters as illustrated in figure 8a)
a desired radius of curvature, (Karafillis: “Determination of the effect of the drawbead may be accomplished by simulating the application of a force F, as shown in FIG. 5, applied to the workpiece 116 to pull the workpiece 116 between the drawbead 118 and the blankholder 112. In this simulation, the shape of the drawbead 118 is defined in terms of its radius "r", and the workpiece 116 is defined by a plurality of finite elements, a thickness "t", and its material properties.” Col. 4, lines 48-55; “After the drawbead restraining force F.sub.R and normal force F.sub.N have been determined for the material and drawbead in question, they are incorporated into the finite element model 300.” Col. 4, line 65 to col. 5, line 1)
wherein the thickness of the stiffening ribs is the same; (Yang: see the dimensions of the two ribs as illustrated in figure 4 and as described in section 3.1)
performing, by the simulation control unit, a virtual forming simulation to determine a feasibility of forming the structure based on the structural data; and (Karafillis: see the finite element analysis prediction of tearing, thinning, and part shape 300 and subsequent defect detection to determine a workable die design as illustrated in figure 3; “FIG. 3 is a flow chart which illustrates a method of designing a manufacturing process according to an exemplary embodiment of the invention. At the center of the flow chart is a finite element model (FEM) 300 which models the behavior of the workpiece 116 based on various inputs. The finite element model, according to a preferred embodiment, is a dynamic model which uses explicit integration. The dynamic explicit method is an incremental method in which the forming tools move in time increments toward their final positions at the completion of the forming process. The workpiece 116 is modeled as a mesh of triangular membrane elements defined by nodes. The workpiece nodal positions, velocities and accelerations are calculated at each time increment. The strains and stresses in the workpiece 116 are computed at each time increment by the positions of the nodes of the workpiece mesh.” Col. 3, lines 27-43; “An exemplary method of designing a manufacturing process comprises the steps of representing a workpiece as a plurality of triangular finite elements, representing the forming tools with mathematical equations which typically include cubic polynomials, simulating a deformation of the workpiece by the forming tools with a finite element model, wherein the finite element model is integrated with explicit integration.” abstract)
outputting, in response to the simulation control unit determining that the structure can be feasibly formed based on the structural data, a forming plan for forming the structure based on the structural data. (Karafillis: see the determination of a workable die design as illustrated in figure 3; “After the finite element simulation produces an acceptable final workpiece shape, an actual workpiece can be formed with actual tools based on the simulation.” Abstract; “After the finite element simulation produces an acceptable final workpiece shape, an actual workpiece can be formed with actual tools based on the simulation.” Col. 2, lines 23-25)
Karafillis, Zhang, and Yang are combinable for the same rationale as set forth above with respect to claim 1.

Claim 11:
Karafillis does not explicitly describe a panel as described below.  However, Zhang teaches the panel as described below.  
The cited prior art describes the method of claim 8, wherein the structure is an integrally-stiffened, curved metallic panel. (Zhang: see the integral panel forming process resulting in a curved panel as illustrated in figure 2 and as described in section 2)
Karafillis and Zhang are combinable for the same rationale as set forth above with respect to claim 1.

Claim 12:

storing, in a structural properties datastore in communication with the simulation control unit, physical properties data regarding one or more properties of one or more materials, (Karafillis: see the material database 306 storing material data 302, 304 as illustrated in figure 3; “After obtaining the material data in blocks 302 and 304, the data is stored in a material database, as shown in block 306. The data stored in the material database is input to the finite element model 300 which uses the data and stress/strain equations to relate the deformation of the workpiece to the forces applied to the workpiece 116.” Col. 4, lines 8-13)
wherein said performing comprises analyzing the structural data in relation to the physical properties data. (Karafillis: “The inputs to the finite element model 300, which typically include material properties of the workpiece 166, the workpiece model, the drawbead model, the precise geometrical model of the forming tools, a friction model, and the sheet metal forming process parameters will now be described.” Col. 3, lines 44-49)

Claim 15:
The cited prior art describes a non-transitory computer-readable storage medium comprising executable instructions that, in response to execution, cause a system comprising a processor, to perform operations comprising: (Karafillis: “The present invention relates generally to sheet metal forming, and more particularly to a method and apparatus for designing the manufacturing process for making sheet metal parts.” Col. 1, lines 7-10; “FIG. 2 illustrates an apparatus for designing a manufacturing process according to an exemplary embodiment of the invention. The apparatus 200 comprises a computer 210 which includes a CPU 212 which reads computer readable program code. The computer readable program code is typically contained in an article of manufacture comprising a computer useable medium 220 such as a floppy disk, hard disk, compact disk, or other storage medium or memory device. The computer useable medium 220 includes electromagnetically fixed computer readable instructions for execution of a method which will be described below according to exemplary embodiments of the invention. The computer 210 includes a disk drive 214 or other device for reading the computer useable medium 220. During execution of the program, the computer readable program code may be stored in Random Access Memory 215. A display 216 and keyboard 218 allow information to be exchanged between a user and the computer 210.” Col. 3, lines 9-27)
receiving, by a simulation control unit, structural data regarding a structure to be formed; (Karafillis: see the finite element model 300 receiving forming process parameters 320, drawbeads 338, precise die geometry 345, material database 306, and workpiece mesh 310 as illustrated in figure 3)
wherein the structural data comprises (Karafillis: see the finite element model 300 receiving forming process parameters 320, drawbeads 338, precise die geometry 345, material database 306, and workpiece mesh 310 as illustrated in figure 3)
a skin thickness of a base panel, (Karafillis: “Determination of the effect of the drawbead may be accomplished by simulating the application of a force F, as shown in FIG. 5, applied to the workpiece 116 to pull the workpiece 116 between the drawbead 118 and the blankholder 112. In this simulation, the shape of the drawbead 118 is defined in terms of its radius "r", and the workpiece 116 is defined by a plurality of finite elements, a thickness "t", and its material properties.” Col. 4, lines 48-55; “After the drawbead restraining force F.sub.R and normal force F.sub.N have been determined for the material and drawbead in question, they are incorporated into the finite element model 300.” Col. 4, line 65 to col. 5, line 1)

Karafillis does not explicitly describe stiffening rib data or the thickness is the same as described below.  However, Zhang teaches the stiffening rib data and Yang teaches that the thickness is the same as described below.  
a rib height [[for]] stiffening ribs, (Zhang: see the height h as illustrated in figure 6, as described in Table 1, and as described in equation 12; see also the FE model with various parameters as illustrated in figure 8a)
a spacing between the stiffening ribs, (Zhang: see the spacing t1 and t2 as illustrated in figure 6, as described in Table 1, and as described in equation 12; see also the FE model with various parameters as illustrated in figure 8a)
a thickness of the stiffening ribs, and (Zhang: see the tickness a as illustrated in figure 6, as described in Table 1, and as described in equation 12; see also the FE model with various parameters as illustrated in figure 8a)
a desired radius of curvature, (Karafillis: “Determination of the effect of the drawbead may be accomplished by simulating the application of a force F, as shown in FIG. 5, applied to the workpiece 116 to pull the workpiece 116 between the drawbead 118 and the blankholder 112. In this simulation, the shape of the drawbead 118 is defined in terms of its radius "r", and the workpiece 116 is defined by a plurality of finite elements, a thickness "t", and its material properties.” Col. 4, lines 48-55; “After the drawbead restraining force F.sub.R and normal force F.sub.N have been determined for the material and drawbead in question, they are incorporated into the finite element model 300.” Col. 4, line 65 to col. 5, line 1)
wherein the thickness of the stiffening ribs is the same, (Yang: see the dimensions of the two ribs as illustrated in figure 4 and as described in section 3.1)
performing, by the simulation control unit, a virtual forming simulation to determine a feasibility of forming the structure based on the structural data; and (Karafillis: see the finite element analysis prediction of tearing, thinning, and part shape 300 and subsequent defect detection to determine a workable die design as illustrated in figure 3; “FIG. 3 is a flow chart which illustrates a method of designing a manufacturing process according to an exemplary embodiment of the invention. At the center of the flow chart is a finite element model (FEM) 300 which models the behavior of the workpiece 116 based on various inputs. The finite element model, according to a preferred embodiment, is a dynamic model which uses explicit integration. The dynamic explicit method is an incremental method in which the forming tools move in time increments toward their final positions at the completion of the forming process. The workpiece 116 is modeled as a mesh of triangular membrane elements defined by nodes. The workpiece nodal positions, velocities and accelerations are calculated at each time increment. The strains and stresses in the workpiece 116 are computed at each time increment by the positions of the nodes of the workpiece mesh.” Col. 3, lines 27-43; “An exemplary method of designing a manufacturing process comprises the steps of representing a workpiece as a plurality of triangular finite elements, representing the forming tools with mathematical equations which typically include cubic polynomials, simulating a deformation of the workpiece by the forming tools with a finite element model, wherein the finite element model is integrated with explicit integration.” abstract)
 outputting, in response to the simulation control unit determining that the structure can be feasibly formed based on the structural data, a forming plan for forming the structure based on the structural data. (Karafillis: see the determination of a workable die design as illustrated in figure 3; “After the finite element simulation produces an acceptable final workpiece shape, an actual workpiece can be formed with actual tools based on the simulation.” Abstract; “After the finite element simulation produces an acceptable final workpiece shape, an actual workpiece can be formed with actual tools based on the simulation.” Col. 2, lines 23-25)
Karafillis, Zhang, and Yang are combinable for the same rationale as set forth above with respect to claim 1.

Claim 16:
The cited prior art describes the non-transitory computer-readable storage of claim 15, further comprising facilitating control of an operative portion of the forming tool to form the structure based on the forming plan. (Karafillis: see the determination of a workable die design as illustrated in figure 3; “After the finite element simulation produces an acceptable final workpiece shape, an actual workpiece can be formed with actual tools based on the simulation.” Abstract; “After the finite element simulation produces an acceptable final workpiece shape, an actual workpiece can be formed with actual tools based on the simulation.” Col. 2, lines 23-25)

Claim 17:
The cited prior art describes the non-transitory computer-readable storage of claim 16, further comprising: 
determining, by the simulation control unit, one or more anomalies between the structural data and the physical properties data; and (Karafillis: see the determination of defects in that the parts tear, part too thin/thick, and/or inadequate flange as illustrated in figure 3)
determining, by the simulation control unit, that the structure is unable to be formed due to the one or more anomalies. (Karafillis: see the modification of the forming parameter, workpiece shape, and/or forming tool shape for another iteration of the finite element analysis 300 to find a workable die design as illustrated in figure 3)

Claim 18:
Karafillis does not explicitly describe a panel as described below.  However, Zhang teaches the panel as described below.  
The cited prior art describes the non-transitory computer-readable storage of claim 15, wherein the structure is an integrally-stiffened, curved metallic panel. (Zhang: see the integral panel forming process resulting in a curved panel as illustrated in figure 2 and as described in section 2)


Claim 19:
The cited prior art describes the non-transitory computer-readable storage of claim 15, further comprising 
storing, in a structural properties datastore in communication with the simulation control unit, physical properties data regarding one or more properties of one or more materials, (Karafillis: see the material database 306 storing material data 302, 304 as illustrated in figure 3; “After obtaining the material data in blocks 302 and 304, the data is stored in a material database, as shown in block 306. The data stored in the material database is input to the finite element model 300 which uses the data and stress/strain equations to relate the deformation of the workpiece to the forces applied to the workpiece 116.” Col. 4, lines 8-13)
wherein said performing comprises analyzing the structural data in relation to the physical properties data. (Karafillis: “The inputs to the finite element model 300, which typically include material properties of the workpiece 166, the workpiece model, the drawbead model, the precise geometrical model of the forming tools, a friction model, and the sheet metal forming process parameters will now be described.” Col. 3, lines 44-49)

Claim 21:

The cited prior art describes the system of claim 1, wherein the simulation control unit performs the virtual forming simulation by 
applying an enforced displacement step to simulate a bump forming process, (Zhang: see the bending as described in sections 4.3, 5.1 and as illustrated in figures 9, 11, 12)
executing a spring-back step, and (Zhang: see the springback as described in sections 4.1, 5.1 and as illustrated in figure 12)
recording a forming radius in relation to a final radius after the spring-back step. (Zhang: see the recorded final shapes of the forming workpieces after springback as described in section 5.2 and as illustrated in figure 14)
Karafillis and Zhang are combinable for the same rationale as set forth above with respect to claim 1.

Claim 22:
Karafillis does not explicitly describe the virtual forming simulation as described below.  However, Zhang teaches the virtual forming simulation as described below.  
The cited prior art describes the method of claim 8, wherein said performing comprises: 
applying an enforced displacement step to simulate a bump forming process; (Zhang: see the bending as described in sections 4.3, 5.1 and as illustrated in figures 9, 11, 12)
executing a spring-back step; and (Zhang: see the springback as described in sections 4.1, 5.1 and as illustrated in figure 12)
recording a forming radius in relation to a final radius after said executing. (Zhang: see the recorded final shapes of the forming workpieces after springback as described in section 5.2 and as illustrated in figure 14)
Karafillis and Zhang are combinable for the same rationale as set forth above with respect to claim 1.


Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,353,768 (Karafillis) in view of Zhang M, Tian X, Li W, Shi X. An Equivalent Calculation Method for Press-Braking Bending Analysis of Integral Panels. Metals. 2018; 8(5):364; https://doi.org/10.3390/met8050364 (Zhang) and further in view of Jing Yang, Design and characterization of an innovative integrally stiffened structure using Additive Manufacturing, Coventry University, MSc Individual Project, August 2015 (Yang) and U.S. Patent No. 6,219,586 (Sakai).


Claim 2:
Karafillis, Zhang, and Yang do not explicitly describe a forming control unit as described below.  However, Sakai teaches the forming control unit as described below.  

a forming tool comprising: (Karafillis: see the apparatus 100 as illustrated in figure 1)
an operative portion; and (Karafillis: see the die 114 and punch 120 as illustrated in figure 1)
a forming control unit, (Sakai: see the punching station with control module 16 as illustrated in figure 2)
wherein the forming control unit is in communication with the simulation control unit, (Sakai: see the communication network 26 connecting the database 30 with the punching station 16 as illustrated in figure 2)
wherein the forming control unit receives the forming plan from the simulation control unit, and (Sakai: see the data from database to station module with information as illustrated in figure 2)
wherein the forming control unit operates the operative portion to form the structure based on the forming plan. (Sakai: “For example, punching station 16 may include one or more CNC and/or NC punch presses, such as COMA series and/or PEGA series Amada turret punch presses or other commercially available CNC and/or NC punch presses” col. 14, lines 9-13; Karafillis: see the determination of a workable die design as illustrated in figure 3; “After the finite element simulation produces an acceptable final workpiece shape, an actual workpiece can be formed with actual tools based on the simulation.” Abstract; “After the finite element simulation produces an acceptable final workpiece shape, an actual workpiece can be formed with actual tools based on the simulation.” Col. 2, lines 23-25)


Claim 3:
The cited prior art describes the system of claim 2, wherein the operative portion comprises: 
a first lower die spaced apart from a second lower die, (Karafillis: see the two dies 114 as illustrated in figure 10)
wherein the first lower die and the second lower die abut against a first surface of the structure; and (Karafillis: see the dies 114 next to the bottom of the workpiece 116 as illustrated in figure 10)
an upper punch positioned over and abuts against a second surface of the structure, (Karafillis: see the punch 120 abutting the top of the workpiece 116 as illustrated in figure 1)
wherein the second surface is opposite from the first surface. (Karafillis: see the top and bottom of the workpiece 116 as illustrated in figure 1)

Claim 9:
Karafillis, Zhang, and Yang do not explicitly describe a forming control unit as described below.  However, Sakai teaches the forming control unit as described below.  
The cited prior art describes the method of claim 8, further comprising: 
receiving, by a forming control unit in communication with the simulation control unit, the forming plan from the simulation control unit; and (Sakai: see the data from database to station module with information as illustrated in figure 2; see the communication network 26 connecting the database 30 with the punching station 16 as illustrated in figure 2)
operating, by the forming control unit, an operative portion of a forming tool to form the structure based on the forming plan. (Sakai: “For example, punching station 16 may include one or more CNC and/or NC punch presses, such as COMA series and/or PEGA series Amada turret punch presses or other commercially available CNC and/or NC punch presses” col. 14, lines 9-13; Karafillis: see the determination of a workable die design as illustrated in figure 3; “After the finite element simulation produces an acceptable final workpiece shape, an actual workpiece can be formed with actual tools based on the simulation.” Abstract; “After the finite element simulation produces an acceptable final workpiece shape, an actual workpiece can be formed with actual tools based on the simulation.” Col. 2, lines 23-25)
Karafillis, Zhang, Yang, and Sakai are combinable for the same rationale as set forth above with respect to claim 2.

Claim 10:
The cited prior art describes the method of claim 9, wherein the operative portion comprises: 
a first lower die spaced apart from a second lower die, (Karafillis: see the two dies 114 as illustrated in figure 10)
wherein the first lower die and the second lower die abut against a first surface of the structure; and (Karafillis: see the dies 114 next to the bottom of the workpiece 116 as illustrated in figure 10)
an upper punch positioned over and abuts against a second surface of the structure, (Karafillis: see the punch 120 abutting the top of the workpiece 116 as illustrated in figure 1)
wherein the second surface is opposite from the first surface. (Karafillis: see the top and bottom of the workpiece 116 as illustrated in figure 1)


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,353,768 (Karafillis) in view of Zhang M, Tian X, Li W, Shi X. An Equivalent Calculation Method for Press-Braking Bending Analysis of Integral Panels. Metals. 2018; 8(5):364;  https://doi.org/10.3390/met8050364 (Zhang) and further in view of Jing Yang, Design and characterization of an innovative integrally stiffened structure using Additive Manufacturing, Coventry University, MSc Individual Project, August 2015 (Yang) and U.S. Patent Application Publication No. 2001/0009107 (Cheng).


Claim 7:
The cited prior art describes the system of claim 1, 
wherein the simulation control unit performs the virtual forming simulation including determining a plunge depth for forming the structure, and (Karafillis: see the changing of the process parameters including the punch travel distance as illustrated in figure 3; “In block 320, the parameters which define the desired sheet metal forming process are defined and input to the finite element model 300. According to one embodiment, the process parameters include the punch travel distance, the blankholder load, the speed of the forming process, and the coefficients of friction for the forming tools.” Col. 4, lines 31-36)


wherein the simulation control unit determines the plunge depth based on at least three contact points that define a circle having a radius equal to a required forming radius to form the structure. (Cheng: see the radius of curvature R1, R2, R3, R4, and R5, the respective center points 19, 21, and the associated points as illustrated in figure 2 and as described in paragraph 0026)
One of ordinary skill in the art would have recognized that applying the known technique of Karafillis, namely, designing a manufacturing process for sheet metal parts, the known techniques of Zhang, namely, a calculation method for press-braking bending analysis of integral panels, and the known techniques of Yang, namely, a study of composite stiffened structures, with the known techniques of Cheng, namely, improving strength of a metal can, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Karafillis to simulate the operation of sheet metal production, the teachings of Zhang to utilize various parameters for the calculations, and the teachings of Yang to utilize a composite stiffened structure for testing with the teachings of Cheng to utilize various configurations to improve strength of a metal can would have been recognized by those of ordinary skill in the art as resulting in an improved sheet metal control system (i.e., simulating sheet metal construction and utilizing various configurations of Karafillis based on the teachings of using various parameters in the calculations for bending integral panels in Zhang, the teachings of using various structures for a composite stiffened structure in Yang, and the teachings of a configuration to improve strength in Cheng).

Claim 14:
The cited prior art describes the method of claim 8, 
wherein said performing comprises determining a plunge depth for forming the structure, and (Karafillis: see the changing of the process parameters including the punch travel distance as illustrated in figure 3; “In block 320, the parameters which define the desired sheet metal forming process are defined and input to the finite element model 300. According to one embodiment, the process parameters include the punch travel distance, the blankholder load, the speed of the forming process, and the coefficients of friction for the forming tools.” Col. 4, lines 31-36)

Karafillis, Zhang, and Yang do not explicitly describe three contact points as described below.  However, Cheng teaches the three contact points as described below.  
wherein said determining comprises determining the plunge depth based on at least three contact points that define a circle having a radius equal to a required forming radius to form the structure. (Cheng: see the radius of curvature R1, R2, R3, R4, and R5, the respective center points 19, 21, and the associated points as illustrated in figure 2 and as described in paragraph 0026)
Karafillis, Zhang, Yang, and Cheng are combinable for the same rationale as set forth above with respect to claim 7.

Claim 20:
The cited prior art describes the non-transitory computer-readable storage of claim 15, 
wherein said performing comprises determining a plunge depth for forming the structure, and (Karafillis: see the changing of the process parameters including the punch travel distance as illustrated in figure 3; “In block 320, the parameters which define the desired sheet metal forming process are defined and input to the finite element model 300. According to one embodiment, the process parameters include the punch travel distance, the blankholder load, the speed of the forming process, and the coefficients of friction for the forming tools.” Col. 4, lines 31-36)

Karafillis, Zhang, and Yang do not explicitly describe three contact points as described below.  However, Cheng teaches the three contact points as described below.  
wherein said determining comprises determining the plunge depth based on at least three contact points that define a circle having a radius equal to a required forming radius to form the structure. (Cheng: see the radius of curvature R1, R2, R3, R4, and R5, the respective center points 19, 21, and the associated points as illustrated in figure 2 and as described in paragraph 0026)
Karafillis, Zhang, Yang, and Cheng are combinable for the same rationale as set forth above with respect to claim 7.


Conclusion
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116